Order entered January 16, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01234-CV

                 IN THE INTEREST OF D.J.M. AND P.T.M., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-55829-2014

                                           ORDER
       Before the Court is appellant’s January 11, 2019 unopposed second motion for an

extension of time to file a brief. We GRANT the motion and extend the time to February 12,

2019. We caution appellant that further extension requests will be disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE